                 Case 1:18-cv-05175-VSB Document 16 Filed 04/19/19 Page 1 of 3




ZACHARY W. CARTER                          THE CITY OF NEW YORK                      MARIA FERNANDA DECASTRO
Corporation Counsel                                                                      Assistant Corporation Counsel
                                          LAW DEPARTMENT                                         Phone: (212) 356-2658
                                                                                                   Fax: (212) 356-3509
                                               100 CHURCH STREET                                mdecastr@law.nyc.gov
                                               NEW YORK, NY 10007


                                                                          April 19, 2019

       VIA ECF
       Honorable Vernon S. Broderick
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square, Room 415
       New York, New York 10007

               Re:    Tyreik Williams v. City of New York, et al., 18-CV-5175 (VSB)

       Your Honor:

                         I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, representing defendants City of New York,
       Commissioner Cynthia Brann, and Bureau Chief Yolanda Canty in the above-referenced matter. 1
       Pursuant to the Court’s March 5, 2019 Order, defendants submit this letter in advance of the
       initial pre-trial conference. 2

       1. A brief statement of the nature of the case and principal defenses

                      A. Nature of the Case and Principal Claims

                     In his complaint, plaintiff alleges, inter alia, that he was arrested on April 18,
       2018, and was subsequently incarcerated at West Facility from approximately April 24, 2018,
       until May 17, 2018. Plaintiff further claims that he was placed in punitive segregation in
       violation of a New York City Department of Correction (hereinafter “DOC”) policy which
       outlawed punitive segregation for adolescents 21 years and younger.

       1
         This case has been assigned to Assistant Corporation Counsel Stephanie Vilella, who is
       presently awaiting admission to the New York State Bar. Ms. Vilella is handling this matter
       under supervision and may be reached at (212) 356-2318 or svilella@law.nyc.gov.
       2
         On April 18, 2019, defendants requested an adjournment of the Telephone Conference
       presently scheduled for April 26, 2019 at 11:00 a.m. (See ECF No. 15)
         Case 1:18-cv-05175-VSB Document 16 Filed 04/19/19 Page 2 of 3



              B. Principal Defenses

                  i.      The complaint fails to state a claim upon which relief can be granted.
                  ii.     Any injury alleged to have been sustained resulted from plaintiff’s
                          own culpable or negligent conduct and was not the proximate result of
                          any act of defendants City of New York, Commissioner Brann, or
                          Bureau Chief Yolanda Canty.
                  iii.    Plaintiff provoked any incident.
                  iv.     Defendants City of New York, Commissioner Brann, and Bureau
                          Chief Yolanda Canty have not violated any rights, privileges, or
                          immunities under the Constitution or laws of the United States or the
                          State of New York or any political subdivision thereof.
                  v.      Defendants Commissioner Cynthia Brann and Bureau Chief Yolanda
                          Canty have not violated any clearly established constitutional or
                          statutory right of which a reasonable person would have known and,
                          therefore, are protected by qualified immunity.
                  vi.     Plaintiff has failed to comply with New York General Municipal
                          Law §§ 50(e), et seq.
                  vii.    At all times relevant to the acts alleged in the complaint, defendants
                          Commissioner Cynthia Brann and Bureau Chief Yolanda Canty acted
                          reasonably in the proper and lawful exercise of their discretion.
                  viii.   Plaintiff’s claims may be barred, in whole or in part, by the Prison
                          Litigation Reform Act, 42 U.S.C. § 1997e.
                  ix.     Defendants Commissioner Cynthia Brann and Bureau Chief Yolanda
                          Canty had no personal involvement in the incidents alleged in the
                          complaint.
                  x.      Plaintiff has failed to mitigate his alleged damages.
                  xi.     At all times relevant to the acts alleged in the complaint, the duties and
                          functions of the municipal defendant’s officials entailed the reasonable
                          exercise of proper and lawful discretion. Therefore, defendant City of
                          New York is entitled to governmental immunity from liability.

2. Subject matter jurisdiction and venue

               Defendants do not contest jurisdiction and venue. To the extent plaintiff has pled
violations of his Constitutional rights, this Court has original jurisdiction over those claims
pursuant to 28 U.S.C. §§ 1331 and 1343, as the claims are asserted under 42 U.S.C. § 1983.

3. Motions and existing deadlines

               Upon information and belief, no motions have been made in this case.
Additionally, there are no existing deadlines at this time.




                                               -2-
         Case 1:18-cv-05175-VSB Document 16 Filed 04/19/19 Page 3 of 3



4. Discovery

               Defendants respectfully note that no discovery has taken place.

5. Any other information that may assist this Court in resolving the action.

               Defendants have no additional information at this time.

               Thank you for your consideration herein.

                                                     Respectfully submitted,

                                                             /s/
                                                     Maria Fernanda DeCastro
                                                     Assistant Corporation Counsel

cc:    BY FIRST-CLASS MAIL
       Tyreik Williams
       B&C #: 541-18-00693
       Plaintiff Pro Se
       North Infirmary Command
       15-00 Hazen Street
       East Elmhurst, NY 11370




                                               -3-
